UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ERIC RODNEY HILL,                             )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 1:22-cv-03692 (UNA)
                                              )
                                              )
GOVERNMENT FOR THE                            )
DISTRICT OF COLUMBIA, et al.,                 )
                                              )
                                              )
                Defendants.                   )

                                  MEMORANDUM OPINION

        This matter is before the court on its initial review of plaintiff’s pro se complaint, ECF

No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The court will grant the

in forma pauperis application and dismiss the case for the reasons explained herein.

       The complaint is not a model in clarity. Plaintiff appears to challenge the constitutionality

of previous criminal proceedings against him in the Superior Court of the District of Columbia, as

well as the resulting criminal convictions in those proceedings. He demands $4 million for

violations of his civil rights pursuant to 42 U.S.C. § 1983.

       First, insofar as plaintiff is mounting a challenge to his Superior Court conviction or

sentence, this court is without jurisdiction to adjudicate the claim. "Under D.C. Code § 23-110, a

prisoner may seek to vacate, set aside, or correct sentence on any of four grounds: (1) the sentence

is unconstitutional or illegal; (2) the Superior Court did not have jurisdiction to impose the

sentence; (3) the sentence exceeded the maximum authorized by law; or (4) the sentence subject

to collateral attack." Alston v. United States, 590 A.2d 511, 513 (D.C. 1991). Such a motion must

be filed in the Superior Court, see D.C. Code§ 23-1 l0(a), and "shall not be entertained . . . by any
Federal . . . court if it appears that the [prisoner] has failed to make a motion for relief under this

section or that the Superior Court has denied him relief, unless it also appears that the remedy by

motion is inadequate or ineffective to test the legality of his detention," id. § 23-1 l0(g); see

Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) ("Section 23-1 l0(g)'s plain language

makes clear that it only divests federal courts of jurisdiction to hear habeas petitions by prisoners

who could have raised viable claims pursuant to [§] 23-1 l0(a).").

       Second, with respect to plaintiff’s demand for damages, the Supreme Court has stated

that

                 in order to recover damages for allegedly unconstitutional
                 conviction or imprisonment, or for other harm caused by
                 actions whose unlawfulness would render a conviction or
                 sentence invalid . . . plaintiff must prove that the conviction or
                 sentence has been reversed on direct appeal, expunged by
                 executive order, declared invalid by a state tribunal authorized
                 to make such determination, or called into question by a federal
                 court's issuance of a writ of habeas corpus.

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). If judgment were to be granted in plaintiff’s

favor in this case, it “would necessarily imply the invalidity of his conviction.” Id. at 487.

Therefore, because there is no indication that any convictions have been set aside, plaintiff cannot

recover damages for the actions of those who allegedly brought about his conviction. See Williams

v. Hill, 74 F.3d 1339, 1341 (D.C. Cir. 1996) (per curiam).

       For these reasons, the court dismisses the complaint without prejudice.             An order

 consistent with this memorandum opinion is issued separately.




                                                        AMY BERMAN JACKSON
Date: December 21, 2022                                  United States District Judge